               IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division


UNITED STATES OF AMERICA,

V.                                             Criminal No. 3:18-cr-97


TRINIDAD DIAZ-MARTINEZ,

     Defendant.



                          MEMORANDUM OPINION


     This matter is before the Court on the Defendant's MOTION TO


RECONSIDER PORTION OF OPINION DENYING MOTION TO DISMISS RELATING


TO LACK OF EVIDENCE THAT MR. DIAZ WOULD HAVE APPLIED FOR VOLUNTARY


DEPARTURE (the "MOTION TO RECONSIDER") (EOF No. 51).          By   ORDER

(EOF No. 50) and accompanying MEMORANDUM OPINION (EOF No. 49)

(collectively, the "Motion Ruling") entered on May 1, 2019, the

Court denied Trinidad Diaz-Martinez's ("Diaz-Martinez") MOTION TO

DISMISS INDICTMENT (ECF No. 18). Diaz-Martinez now moves the Court

to reconsider a portion of the Motion Ruling. ECF No. 51.

     The Court has considered the MOTION TO RECONSIDER (ECF No.

51), the sworn declaration attached thereto (ECF No. 51-1), and

the Government's RESPONSE IN OPPOSITION TO DEFENDANT'S MOTION TO


RECONSIDER   (ECF   No.   52). i   For   the   following   reasons,   the

Defendant's MOTION TO RECONSIDER PORTION OF OPINION DENYING MOTION




1    Counsel for Diaz-Martinez informed the Court by email that
she would not file a reply brief.
TO DISMISS RELATING TO LACK OF EVIDENCE THAT MR. DIAZ WOULD HAVE


APPLIED FOR VOLUNTARY DEPARTURE (EOF No. 51) will be denied.2

  A. Legal Framework

     Motions    to   reconsider    are     available   in   criminal   cases   in


limited circumstances. See United States v. Dickerson, 166 F.3d

667, 678-80 (4th Cir. 1999) (adopting abuse of discretion standard

for reviewing district court's denial of motion to reconsider

following   a   ruling   on   a   motion     to   suppress), rev'd     on   other

grounds, Dickerson v. United States, 530 U.S. 428 (2000); United

States V. Harris, 2014 WL 5797762, at *1-7 (D. Md. Nov. 6, 2014)

(denying defendant's motion to reconsider suppression ruling);

United States v. Gentry, 2011 WL 13172169, at *1-2 (D.S.C. April

7, 2011) (denying Government's motion for reconsideration of order

granting new trial); United States v. Wilson, 120 F. Supp. 2d 550,

553-54 (E.D.N.C. 2000) (denying Government's motion to reconsider

the Court's order dismissing indictment).

     For motions to reconsider suppression rulings, the Fourth

Circuit has adopted the following rule: "[W]hen the evidence

forming the basis for a party's motion of reconsideration was in

the movant's possession at the time of the initial hearing. . .the

movant must provide a legitimate reason for failing to introduce




2    The factual and procedural background of this case is fully
set forth in the Court's May 1, 2019 MEMORANDUM OPINION (EOF No.
49), and will not be recounted again here.
                                         2
that evidence prior to the district court's ruling on the motion

to suppress." Dickerson^ 166 F.3d at 679. In adopting this rule,

the    Fourth Circuit recognized that "the district court has a

strong interest in controlling its docket and avoiding piecemeal

litigation." Id.     Other courts have followed the Dickerson rule

for    motions to   reconsider    in    contexts other than        suppression

rulings, and the parties have identified no contrary authority.

See Gentry, 2011 WL 13172169, at *1-2; Wilson, 120 F. Supp. 2d at

553.     Thus, the Court will follow the Dickerson rule here.

       In Dickerson, the Government had "numerous opportunities to

introduce the evidence prior to the district court's ruling" on

the motion. 166 F.3d at 679.           The Government argued that it did

not introduce the evidence before the court's ruling because: (1)

it did not believe that the district court would find a particular

witness believable; and (2) it did not want to burden the court

with cumulative evidence. See id. at 678-80.             The Fourth Circuit

held that the district court did not abuse its discretion in not


considering this "evidence that was in the Government's possession

at the time of the initial hearing." Id. at 680.

       It is also important to recognize that, to succeed on a

collateral challenge under 8 U.S.C. § 1326(d), it is the alien's

burden     to   demonstrate      that       he   satisfies   the    statute's


requirements. See United States v. El Shami, 434 F.3d 659, 663

(4th Cir. 2005); United States v. Galcia, No. I:15cr59, 2016 WL
                                        3
4054926, at *2 (E.D. Va. July 26, 2016). To show that he satisfies

the prejudice portion of 8 U.S.C. § 1326(d)(3), Diaz-Martinez must

proffer evidence establishing that, "but for the errors complained

of [in his 1997 deportation proceedings], there was a reasonable

probability that he would not have been deported." El Shami, 434

F.3d at 665; United States v. Lopez-Collazo, 824 F.3d 453, 462

(4th Cir. 2016).

  B. Analysis

      The   MOTION   TO   RECONSIDER     asks the     Court to   reconsider its


finding that "no evidence existed in the record to support a

finding     that   Mr.    Diaz   would   have   applied   for    pre-conclusion

voluntary departure." ECF No. 51 5 1; Mem. Op. at 36-39. In support

of the MOTION TO RECONSIDER, Diaz-Martinez provides, for the first

time, a sworn declaration that avers, in relevant part:

             I understand from my lawyer that in 1997, I
             would  have   been  eligible  for  voluntary
             departure, meaning I could have agreed to
             return to El Salvador voluntarily without an
             immigration judge ordering that I be removed
             from the United States.


             If I had been granted a voluntary departure,
             I had money saved that I could have paid to
             travel back to El Salvador voluntarily. My
             uncle and other family members would have been
             able to help as needed as well. I would have
             accepted the voluntary departure.

ECF No. 51-1 55 5-6.         "Mr. Diaz asks the Court to consider this

evidence and reconsider its finding that no evidence exists in

the   record   to indicate       that    Mr.   Diaz   would   have   applied   for
                                         4
voluntary departure." ECF No. 51 5 4.

      At bottom, Diaz-Martinez asks the Court to consider evidence

that he could have presented at several points during the Court's

consideration of the MOTION TO DISMISS INDICTMENT (ECF No. 18).

Diaz-Martinez briefed the MOTION TO DISMISS INDICTMENT (ECF Nos.

18 and 20), participated in an evidentiary hearing on November

27, 2018, and filed two rounds of supplemental briefing following

the November 27 hearing (ECF Nos. 34, 38, 39, 44, 48). At no point

during that process did Diaz-Martinez raise the evidence that he

now   asks   the   Court   to   consider.        Accordingly,    the    MOTION   TO

RECONSIDER     falls    squarely        within    the   rule    articulated      in

Dickerson. It is thus necessary to consider whether Diaz-Martinez

has a "legitimate reason" for not providing the evidence prior to

the Court's Motion Ruling. See 166 F.3d at 679.

      Diaz-Martinez asserts that he did not provide this evidence

sooner   "because      other    cases    and   courts   have    not    found   such


evidence necessary for a defendant in a § 1326 case to establish

prejudice based on an individual's eligibility for pre-conclusion

voluntary departure at the time of his removal hearing." ECF No.

51 S[ 2.     In support of this assertion, Diaz-Martinez cites to

United States v. Ramos-Delcid, 2018 WL 5833081, at *7 (W.D. Va.

Nov. 7, 2018); Lopez-Collazo, 824 F.3d at 465;^ and United States


3    Lopez-Collazo is the only Fourth Circuit authority cited by
Diaz-Martinez and it is not on point. Lopez-Collazo dealt with
                                          5
V. Merino-Hernandezy 46 F. Supp. 3d 602, 609 n.l2 (D. Md. 2014).

Simply put, those cases do not hold that evidence that an alien

would have applied for voluntary departure is unnecessary in a

Court's consideration of a collateral challenge under 8 U.S.C. §

1326(d).^ Instead, they simply did not consider or opine on the

point, or are unclear about what evidence was before the Court

when it decided the collateral challenge under Section 1326(d).

The absence of such consideration or opinion is not ground to

reopen   the   record   and   reconsider   the   decision.     Diaz-Martinez

provides no authority to the contrary.



expedited removal procedures for aliens convicted of "aggravated
felonies" (not    at    issue   here).   824   F.3d   at   456-60.   An   alien
convicted of an "aggravated felony" is statutorily ineligible for
discretionary forms of relief, like voluntary departure. See id.
at 457. Because the Fourth Circuit determined that Lopez-Collazo
had been convicted of an "aggravated felony," he was statutorily
ineligible for voluntary departure and, therefore, could not
demonstrate prejudice. See id. at 462-67. Thus, in Lopez-Collazo,
the alien's eligibility for voluntary departure (and thus, his
ability to demonstrate prejudice) collapsed upon the Court finding
that he had been convicted of an "aggravated felony." That factual
scenario is not before the Court in this case.


^    It is true that the        Court in Merino-Hernandez stated in a
footnote that "there is no showing that the Defendant—with a
properly explained understanding of his rights—would not have
sought voluntary removal. . . ." 46 F. Supp. 3d at 609 n.l2.
However, the Court cites no authority for this proposition. And,
earlier in the opinion, the Court noted that "the Defendant must
show that the aforementioned requirements [of Section 1326(d)]
are met." Id. at 606. Thus, it is unclear how the Court in Merino-
Hernandez reached the conclusion that it did as to the prejudice
prong of Section 1326(d)(3). The case does not establish that it
is improper to require evidence that an alien would have applied
for voluntary departure.
       As   discussed   above,   it   was   Diaz-Martinez's   burden   to

demonstrate that he satisfied all of the requirements of Section

1326(d). He failed to do that before the Motion Ruling and now

asks for "another bite at the apple." Harris, 2014 WL 5797762, at

*4. He has not provided a "legitimate reason" to get such an

opportunity.

       In any event, the evidence proffered by Diaz-Martinez only

goes to one portion of the Court's prejudice ruling. See Mem. Op.

at 34-39. It does not address the Court's findings about Diaz-

Martinez's lack of family ties in the United States and his short

time in the United States. See In re Arguelles-Campos, 22 I. & N.

Dec. 811, 817 (BIA 1999). In short, the evidence proffered by

Diaz-Martinez does not establish that, even had he applied for

voluntary departure, there is a "reasonable probability" that an

immigration judge would have exercised his discretion and granted

it.5


       Additionally, if Diaz-Martinez were permitted to do this end-



5    For example, in United States v. Almanza-Vigil, during a
hearing on the motion to dismiss the indictment, the alien
presented evidence from an "immigration-law expert," who testified
about the alien's eligibility for and the likelihood of receiving
cancellation of removal and voluntary departure. 912 F.3d 1310,
1325-27 (10th Cir. 2019). Even with such evidence in the record
to guide the assessment of Almanza-Vigil's voluntary departure
claim, the Tenth Circuit held that the alien could not demonstrate
prejudice. See id. Here, the Court has no such evidence to guide
the inquiry, and Diaz-Martinez does not proffer it as part of the
MOTION TO RECONSIDER.
                                      7
around on the evidence in the record at the time of the Motion


Ruling, it would only be fair that the Government be permitted to

re-open the record too. Indeed, parts of Motion Ruling rested on

findings that the Government presented weak evidence on the issue

of service of the notices of Diaz-Martinez's 1997 immigration

proceeding. See Mem. Op. at 16-17, 25, 30, 32 (ECF No. 49). If

the Government were permitted to submit additional evidence in

this   case, it could   cause   a   wholesale   reconsideration   of the

Motion Ruling. Such a result is contrary to Dickerson. 166 F.3d

at 679 (noting how "the district court has a strong interest in

controlling its docket and avoiding piecemeal litigation"). And,

a result of that sort would lead to never-ending litigation over

points that counsel did not, but could have, put in the record.

Our system does not contemplate that a party can be permitted to

try to patch up a record after the Court has ruled against him.

       Finally, as the Government points out in its response brief,

allowing Diaz-Martinez to submit this self-serving declaration at

this stage of the case "denies the government the opportunity to

rebut this testimony." ECF No. 52 at 4. Evidence (offered more

than 20 years after the fact) that Diaz-Martinez would have sought

voluntary departure in 1997 is certainly called into question by

other evidence in the record, such as the fact that Diaz-Martinez

did not show up to be removed in 1999 after he was informed of

his imminent removal. See Mem. Op. at 38 n.24; ECF No. 52 at 4.
                                    8
The MOTION TO RECONSIDER and Diaz-Martinez's declaration deprive

the Government of an opportunity to rebut the evidence presented

therein.   Instead,   the     Motion   Ruling   stands   on   the   evidence

available to the Court at the time it was made, and Diaz-Martinez

will have the opportunity to appeal the Motion Ruling in the

normal course. See Harris, 2014 WL 5797762, at *4 ("Once a court

has issued its ruling,. . .that should end the matter, at least

until appeal.") (citing Potter v. Potter, 199 F.R.D. 550, 553 (D.

Md. 2001)).

  C. Conclusion


     For   the    foregoing    reasons,   the    Defendant's    MOTION   TO

RECONSIDER PORTION OF OPINION DENYING MOTION TO DISMISS RELATING


TO LACK OF EVIDENCE THAT MR. DIAZ WOULD HAVE APPLIED FOR VOLUNTARY


DEPARTURE (EOF No. 51) will be denied.

     It is so ORDERED.




                                                  /s/
                                   Robert E. Payne
                                   Senior United States District Judge



Richmond, Virginia
Date: May      2019
